Fourth Court of Appeals
                                San Antonio, Texas

                                     February 15, 2019

                                   No. 04-19-00078-CV

                  NABORS DRILLING TECHNOLOGIES USA, INC.,
                                 Appellant

                                             v.

                       Leslie Wayne RATLIFF and Shannon Ratliff,
                                      Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 15-05-00091-CVL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended
to March 4, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court